DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHINDOI ET AL. (EP 2437573) (hereinafter “SHINDOI”).

With respect to Claim 1, SHINDOI teaches:
an evaluation device (See Fig. 8; See Para 0037); and 
a calibration device (See Fig. 8; See Para 0068); 
See Fig. 8; See Para 0037, 0068, 0073, 0075, 0080); 
wherein the evaluation device and the calibration device are connected to one another; and the evaluation device is also configured to carry out a power measurement by evaluating the detected current and the detected voltage (See Fig. 8; See Para 0037, 0068, 0073, 0075, 0080); 
wherein the calibration device is configured to correct the detected current and/or the detected voltage via a cos( ) value of the detected phase shift between the detected current and the detected voltage and/or via a holding time (See Fig. 8; See Para 0037, 0068, 0073, 0075, 0080); 
wherein the evaluation device is configured to calculate a power value with a corrected value of the detected current and/or with &he corrected value of the detected voltage (See Fig. 8; See Para 0037, 0068, 0073, 0075, 0080); and 
wherein the calibration device is configured to provide the calculated power value as a current real power (See Fig. 8; See Para 0037, 0068, 0073, 0075, 0080).  

With respect to Claim 2, SHINDOI teaches:
wherein the corrected value of the detected current is obtained from a detected value of the current taking into account a delay value, the delay value derived from the phase shift (See Fig. 8; See Para 0071).  

With respect to Claim 3, SHINDOI teaches:
wherein the calibration is carried out for a provided setpoint value of a power control.  

Claim 4, SHINDOI teaches:
further comprising a sample-and-hold device set up to take account of the delay value (See Fig. 8; See Para 0071; See Para 0027-0101).  

With respect to Claim 5, SHINDOI teaches:
wherein the sample- and-hold device takes into account a running time in a hardware of the primary measuring device (See Fig. 8; See Para 0071; See Para 0027-0101).  

With respect to Claim 6, SHINDOI teaches:
A ground pad module with the primary measuring device according to claim 1 (See Fig. 8; See Para 0027-0101).  

With respect to Claim 7, SHINDOI teaches:
setting a predefinable working point by setting a predefinable input voltage and a predefinable working frequency (See Fig. 8; See Para 0027-0101); 
at the working point, generating a power ratio with a low effective power and a high apparent power (See Fig. 8; See Para 0027-0101); and
determining the calibration factor as a phase shift and/or as a holding time for a known reference (See Fig. 8; See Para 0027-0101).

With respect to Claim 8, SHINDOI teaches:
detecting a current, a voltage, and a phase shift between the current and the voltage in a primary circuit (See Fig. 8; See Para 0027-0101); 
See Fig. 8; See Para 0027-0101); Application No.: Unassigned

correcting the detected current and/or the detected voltage via the cos( ) value of the detected phase shift between the detected current and the detected voltage and/or a holding time (See Fig. 8; See Para 0027-0101); 
calculating a power value with a corrected value of the detected current and/or with a corrected value of the detected voltage (See Fig. 8; See Para 0027-0101); and 
provisioning the calculated power value as a current effective power (See Fig. 8; See Para 0027-0101).  

With respect to Claim 9, SHINDOI teaches:
A computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform operations of the method according to claim 7 (See Fig. 8; See Para 0027-0101).  

With respect to Claim 11, SHINDOI teaches:
A computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform operations of the method according to claim 8 (See Fig. 8; See Para 0027-0101).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

SARWAT ET AL. (US 9,919,610) teaches WIRELESS POWER ELECTRONICS AND CONTROLS;
GOVINDARAJ ET AL. (US 2016/0084894) teaches METHODS AND SYSTEMS FOR MEASURING POWER IN WIRELESS POWER SYSTEMS;
GAO ET AL. (US 2020/0290467) teaches WIRELESS CHARGING OF ELECTRIC VEHICLES.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864